Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/20, 1/14/22, 10/21/21, 8/27/21, 7/21/2, 6/15/21, 6/2/21, 4/21/21, 10/22/20, 7/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2021/0319290) in view of Wen (US 2020/0364288).
With regard to claim 1: Mills et al. disclose 
A system for implementing a convolutional neural network (CNN), the system comprising: one or more convolution accelerators, each of the one or more convolution accelerators including: a feature line buffer memory (410); a kernel buffer memory (432); and a multiply-accumulate (MAC) cluster including a plurality of MAC circuits (404) coupled to the feature line buffer memory (432) and to the kernel buffer memory (432), and which, in operation, multiply and accumulate received feature data and kernel data (see Fig. 4).
Though Mills discloses a kernel decompression tables (see para 60) Mills fails to disclose wherein, each of the one or more convolution accelerators performs first operations in a first mode in which the feature line buffer memory stores feature data and second operations in a second mode in which the feature line buffer memory stores kernel decompression tables (see Mills; para 60).
Wen discloses each of the one or more convolution accelerators (206 Fig. 2) performs first operations in a first mode in which the feature line buffer memory stores feature data (see 202 Fig. 2), and second operations in a second mode in which the feature line buffer memory stores kernel decompression tables (see 204 Fig. 2; 502 Fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Wen in the convolution neural network of Mills for the benefit tom improve processing power, processor configurations, increase processor speed of conventional neural network. 
With regard to claim 13: Mills discloses
A system for implementing a convolutional neural network (CNN), the system comprising: one or more convolution accelerators, each of the one or more convolution accelerators including: a feature line buffer memory (410); a kernel buffer memory (432); and a multiply-accumulate (MAC) cluster including a plurality of MAC circuits (404) coupled to the feature line buffer memory (432) and to the kernel buffer memory (432), and which, in operation, multiply and accumulate received feature data and kernel data (see Fig. 4).
Though Mills discloses a kernel decompression tables (see para 60) Mills fails to disclose wherein, each of the one or more convolution accelerators performs first operations in a first mode in which the feature line buffer memory stores feature data and second operations in a second mode in which the feature line buffer memory stores kernel decompression tables (see Mills; para 60).
Wen discloses each of the one or more convolution accelerators (206 Fig. 2) performs first operations in a first mode in which the feature line buffer memory stores feature data (see 202 Fig. 2), and second operations in a second mode in which the feature line buffer memory stores kernel decompression tables (see 204 Fig. 2; 502 Fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Wen in the convolution neural network of Mills for the benefit tom improve processing power, processor configurations, increase processor speed of conventional neural network.
Allowable Subject Matter
5.	Claims 2-12 and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 23-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845